                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

LAWASKI C. BROWN,                                  )
                                                   )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 )    CIVIL ACTION NO. 5:19-CV-213 (MTT)
                                                   )
BIBB COUNTY SPECIAL                                )
INVESTIGATION, et al.,                             )
                                                   )
                                                   )
                   Defendants.                     )
    __________________                             )


                                                   ORDER

        Plaintiff Brown moves to proceed in forma pauperis (“IFP”). Doc. 2. Motions to

proceed IFP are governed by 28 U.S.C. § 1915(a), which provides:

        [A]ny court of the United States may authorize the commencement,
        prosecution or defense of any suit, action or proceeding, civil or criminal, or
        appeal therein, without prepayment of fees or security therefor, by a person
        who submits an affidavit that includes a statement of all assets such
        prisoner possesses 1 that the person is unable to pay such fees or give
        security therefor.

When considering a motion to proceed IFP filed under § 1915(a), “[t]he only

determination to be made by the court . . . is whether the statements in the affidavit

satisfy the requirement of poverty.” Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

1307 (11th Cir. 2004). To show poverty, a plaintiff need not show that he is “absolutely

destitute.” Id. Instead, the plaintiff must demonstrate that “because of his poverty, he is




1“Despite the statute’s use of the phrase ‘prisoner possesses,’ the affidavit requirement applies to all
persons requesting leave to proceed IFP.” Martinez v. Kristi Kleaners, 364 F.3d 1305, 1306 n.2 (11th Cir.
2004).
unable to pay for the court fees and costs, and to support and provide necessities for

himself and his dependents.” Id. However, this statute “should not be a broad highway

into the federal courts.” Attwood v. Singletary, 105 F.3d 610, 613 (11th Cir. 1997);

Mack v. Petty, 2014 WL 3845777, at *1 (N.D. Ga. 2014). Section 1915(a) “conveys only

a privilege to proceed without payment to only those litigants unable to pay costs

without undue hardship.” Mack, 2014 WL 3845777, at *1 (citation omitted). The district

court is given wide discretion to decide IFP cases and should “grant the privilege

sparingly,” especially in civil cases for damages. Martinez, 364 F.3d at 1306.

       The Plaintiff claims he receives a monthly income of $192.00, incurs monthly

expenses of $192.00, and possesses no assets. Doc. 2 at 1-5. Based on this

information, the Court finds the Plaintiff has sufficiently demonstrated poverty under 28

U.S.C. § 1915. The Plaintiff’s motion to proceed IFP (Doc. 2) is GRANTED.

       Because the Plaintiff is proceeding pro se, the Court must review his complaint

and dismiss the complaint if it: (1) is frivolous or malicious; (2) fails to state a claim upon

which relief may be granted; or (3) seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B). The Court must construe the

Plaintiff’s pro se complaint liberally and in the light most favorable to the Plaintiff. Miller

v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (quotation marks and citation omitted).

       From the Plaintiff’s filings, it appears he was arrested in November 2018 by an

Officer Smathers for willful obstruction of law enforcement officers and for driving

without insurance. Doc. 1-1 at 1-3. The obstruction count was dismissed, but he was

convicted of failure to maintain insurance and of driving while his license was

suspended or revoked. Id. at 9. On March 13, 2019, he filed a complaint with the




                                                  -2-
Sheriff’s Office claiming his information was being hacked and his emails were being

deleted. Id. at 12-13. The handwriting is difficult, but the complaint appears to allege

that officers were not returning the Plaintiff’s phone calls, that he kept reaching a call

center, and that “[a]ll the reports I have made my case have not gotten investigated or

anything. I am planning on taking this to Court because I can’t access my liberty

income tax information that was connected to my email which got deleted somehow.”

Id. at 13. He also claims the officers have wrongly “labeled me as being crazy[.]” Id. at

14. A sheriff’s report clarifies that Brown believed he was being followed, that someone

had injected a pain-inducing substance into his knee, that the doctors’ X-ray was wrong,

and that the doctors were “[i]n on it as well.” Id. at 16.

       The complaint itself asks, “Where is the final report? And is the dash cam

available for review for court proof[?]” Doc. 1 at 3. The complaint also asserts that in

April 2019, Brown spoke to Defendant Patterson at the Special Investigation Office, but

Patterson “redirected back to 111 Third St.” Id. at 4. Brown seeks $20,000 and a

Court-ordered investigation of everything he reported to the Sheriff’s Office. Id. at 5.

       The lawsuit plainly fails to state a claim. There is no allegation that the

Defendants violated any law or that Brown has suffered any legally cognizable injury.

Because it fails to pass review under 28 U.S.C. § 1915(e)(2)(B), the complaint (Doc. 1)

is DISMISSED without prejudice.

       SO ORDERED, this 26th day of July, 2019.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                                  -3-
